Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 2 has been cancelled; Claims 3-10 are withdrawn as non-elected claims; and Claim 1  remains for examination.

Previous Claim Objections/Rejections
Previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 7/1/2022.
Previous rejection of claims 1-2 under 35 U.S.C. 103(a) as being unpatentable over Chen et al (CN 109355653 A, listed in IDS filed on 10/14/2021, with on-line translation, thereafter CN’653) has been withdrawn in view of the Applicant’s “Arguments/remarks with amendment” filed on 7/1/2022.
Previous rejection of claim 2 under 35 U.S.C. 103(a) as being unpatentable over Vander Voort (US 4,171,233, thereafter US’233) has been withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/remarks with amendment” filed on 7/1/2022.
Previous rejection of claim 2 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2) in view of US’233 has been withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/remarks with amendment” filed on 7/1/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding the amended feature in the instant claim 1, the limitation “hardenability comparable with…” is unclear and there is no relationship between the claimed “high hardenability” with the steel H13 according to ASTM A255-02. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vander Voort (US 4,171,233, thereafter US’233).
Regarding claim 1, US’233 teaches a die steel having high hardenability, high hardness, good toughness and capable of achieving a high polished surface flatness in the air or oil quenched and tempered condition (Abstract, examples, and claims of US’233). The comparison ranges between the claimed alloy composition ranges and those disclosed by US’233 (Abstract, table on Col.3-4] of US’233) is listed in the following table. All of the alloy composition ranges of US’233 overlap the claimed alloy composition ranges. Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, Si, Mn, Cr, Ni, Mo, V, W, P, S, and Fe, and optional adding Co, B, or Nb as recited in the instant claim 1 from the disclosures of US’233 since US’233 teaches the same utility throughout whole disclosing range. Since US’233 teaches all of the essential alloy composition as claimed in the instant claim, the “consisting of” language has been met.

Element
From instant Claim 1 (in mass %)
From US’233 (in mass %)

overlapping ranges (in mass %)
C
0.15-0.35
0.3-0.8
0.30-0.35
Si
0.40-0.90
Up to 2.0
0.4-0.9
Mn
0.80 or less
Up to 3.0
0.80 or less
Cr
1.5-2.4
Up to 3.0
1.5-2.4
Ni
2.5-4.5
Up to 4.0
2.5-4.0
Mo
1.0-1.6
Up to 1.5
1.0-1.5
V
0.10-0.40
Up to 1.0
0.10-0.40
W
0.20-0.90
Up to 1.5
0.2-0.9
P
0.02 or less
Up to 0.025
0.02 or less
S
0.02 or less
Up to 0.025
0.02 or less
Fe
Balance + impurities
Balance + impurities
Balance + impurities
One or more from group containing of
Zr: 0.01-0.03;
Co: 0.10-0.50;
B: 0.001-0.005;
Nb: 0.01-0.05;
REM: 0.01-0.10
B: 0.0005-0.012;
Co: up to 4.0;
Nb: up to 0.1
Co: 0.10-0.50;
B: 0.001-0.005;
Nb: 0.01-0.05;



Regarding the properties of V notch impact energy, high temperature strength, and hardenability claimed in the instant claim, they are recognized as material properties fully depend on the alloy composition and manufacturing process. US’233 teaches a die steel with all of the essential alloy composition overlapping the claimed alloy composition ranges and having high hardenability, high hardness, good toughness and capable of achieving a high polished surface flatness in the air or oil quenched and tempered condition (Abstract, examples, and claims of US’233), which is not only similar alloy composition, but also similar heat treatment process (refer to the withdrawn process claim 3). Therefore, the claimed properties would be highly expected by steel alloy of CN’233. MPEP 2112 01 and 2145 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2) in view of US’233.  
Regarding instant Claim 1, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2) teaches all of the essential steel alloy compositions and hot-work die steel appellation as recited in the instant claims. all of the essential alloy composition disclosed by claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2) overlap the claimed alloy composition ranges. MPEP 2144 05 I. It is noted that the Ni amount disclosed by instant claim 1 is outside the Ni range disclosed by claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2). US’233 teaches a die steel having high hardenability, high hardness, good toughness and capable of achieving a high polished surface flatness in the air or oil quenched and tempered condition (Abstract, examples, and claims of US’233). US’233 teaches adding up to 4.0 mass% Ni in the alloy in order to improve in surface roughness of the steel part (Table on col.3-4 and Col.7, lns.12-29 of US’233). It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ni as recited in the instant claims from the disclosures of US’233 in the die steel of claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2) in order to improve in surface roughness of the steel part (Table on col.3-4 and Col.7, lns.12-29 of US’233). Claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2) provides material properties including impact toughness , hardness, (cl.1) and TS at 700oC (cl.7), which reads on the claimed properties as claimed in the instant claim. Thus, no patentable distinction was found in the instant claims compared with claims 1-7 of copending application No. 17/021404 (updated as US 11,180,820 B2) in view of US’233.

Notes: Lundell (US 5,919,578) is cited as a reference(s) only.

Response to Arguments
Applicant’s arguments to the art rejection to claim 1 have been considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has been stated above.
The Applicant’s arguments are summarized as following:
1, Vander Voort (US’233) specify the preferred range of 0.15-0.5 wt% Cr (table of US’233), which outside the claimed Cr range of 1.5-2.4. The embodiment  of Vander Voort (US’233) comprise more than 0.44wt%C; lower than 1.6wt%Ni, and mandatory element Al, which are outside the claimed C, Ni, and Al ranges.
2, Vander Voort (US’233) does not specify the newly added properties in the instant claim.
3, Claims of copending application No. 17/021404 (updated as US 11,180,820 B2) does not teaches Ni amount outside the claimed Ni range and Nb is essential element for copending application No. 17/021404 (updated as US 11,180,820 B2).
In response,
Regarding the argument 1, the invention of Vander Voort (US’233) ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. Vander Voort (US’233) specify including the broad range of up to 3.0wt%Cr; up to 4.0wt%Ni, and optional Al, which overlap the claimed ranges of Cr, Ni, and Al. MPEP 2144 05 I.
Regarding the argument 2, the response can refer to the rejection for the instant claim above.
Regarding the argument 3, Claims of copending application No. 17/021404 (updated as US 11,180,820 B2) in view of Vander Voort (US’233) teaches the claimed Ni range as stated in the rejection for the instant claim above. It is noted that the instant claim includes optional 0.01-0.05wt% Nb. The 0.01-0.1wt%Nb disclosed in claim 1 of copending application No. 17/021404 (updated as US 11,180,820 B2) overlaps the claimed Nb amount. MPERP 2144 05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734